Citation Nr: 0912398	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1974 to 
December 1977 and from September 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied a rating in excess of 10 
percent for the Veteran's service-connected right 
patellofemoral syndrome of the right knee.  By a June 2004 
decision, the Board denied the Veteran's appeal for a rating 
in excess of 10 percent for his knee disability.

The Veteran timely appealed the Board's adverse decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2006 Memorandum Decision, the Court 
vacated the Board's June 2004 decision and remanded the case 
for readjudication, specifically directing the Board to 
consider any limitation of caused by painful right knee 
motion.

In May 2007 and April 2008, the Board remanded for additional 
development.  As explained below, based on the Veteran's 
submission of additional evidence the appeal must be remanded 
in order to allow the RO/Appeals Management Center (AMC) to 
have initial consideration of this evidence.  Therefore, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required.

In the November 2006 Memorandum Decision, the Court 
instructed the Board to refer to the RO the issue of whether 
the Veteran had initiated an informal claim for total 
disability based on individual unemployability (TDIU).  In 
the May 2007 remand decision, the Board noted that the 
Veteran had received a 100 percent evaluation for service-
connected dysthymic disorder with schizophrenia and bipolar 
disorder, effective from July 26, 2004.  As the Veteran was 
in receipt of a total evaluation for a service-connected 
disorder, he was ineligible for TDIU from the effective date 
of that total award.  See Green v. West, 11 Vet. App. 472, 
476 (1998); VAOPGCPREC 6-99 (June 7, 1999).
In view of the foregoing, the Board referred the matter of 
entitlement to TDIU prior to July 26, 2004 to the RO for 
appropriate action.  The RO was requested to ascertain when 
the Veteran first submitted a TDIU claim (formal or informal) 
and, if in order, adjudicate entitlement to that benefit 
prior to the July 26, 2004 effective date of the Veteran's 
100 percent schedular rating for dysthymic disorder with 
schizophrenia and bipolar disorder.  Finding that this issue 
had not yet been addressed, the Board again referred the 
issue to the RO in the April 2008 Board remand.  As there is 
still no evidence of record that this matter has been 
addressed, the claim for entitlement to TDIU prior to July 
26, 2004 is yet again referred to the RO for appropriate 
action.


REMAND

Subsequent to the AMC issuing the December 2008 supplemental 
statement of the case, the Veteran submitted additional 
evidence, to include copies of January 2009 private treatment 
records, which include findings relating to his right knee 
disability.  These records are pertinent to the claim on 
appeal and the Veteran has not waived initial consideration 
of this evidence by the agency of original jurisdiction 
(AOJ), the AMC/RO in this case.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2008).  Therefore, the appeal must be 
remanded in order to allow the AMC/RO to have initial 
consideration of this evidence.

As the appeal is being remanded, the Board also finds that 
the Veteran should be issued a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) notification letter.  In this 
regard, the AMC issued a June 2008 letter that cited the 
Court's recent decision in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In an effort to comply with the notification 
requirements regarding increased rating claims set forth in 
this Court decision, the AMC informed the Veteran that the 
right knee disability was rated as impairment of the tibia 
and fibula - under Diagnostic Code 5262, located in 38 C.F.R. 
§ 4.71a.  Review of the file, however, indicates that the 
disability has been rated based on subluxation or lateral 
instability of the knee (Diagnostic Code 5257) and the 
Veteran has contended, in essence, that the disability should 
be rated based on limitation of motion (Diagnostic Codes 
5260-5261).  Therefore, upon remand, the AMC/RO should issue 
a corrective VCAA notification letter that includes copies of 
all the possible Diagnostic Codes applicable to the knee 
disability.  To ensure compliance, this notification letter 
should include copies of Diagnostic Codes 5256, 5257, 5258, 
5260, 5261.  
The Veteran should also be advised of 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (arthritis) and VAOPGCPREC 23-97 and 
VAOPGCREC 9-98, which pertain to the potential for separate 
ratings for arthritis with painful or limitation of motion 
and instability of a knee; and VAOPGCPREC 9-04, which 
potentially allows for separate ratings under 38 C.F.R. § 
4.71a, DC Codes 5260 and 5261, for limitation of flexion and 
extension of the same joint depending upon the severity of 
the limitation of motion.  

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the disability on 
appeal should be obtained and made part of the claims file.  
See 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran a 
corrective notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This corrective VCAA notification letter 
should comply with Vazquez-Flores.  
Specifically, this letter should 
(1) notify the Veteran that, to 
substantiate his claim, that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability at issue and the effect that 
worsening has on the Veteran's 
employment and daily life; (2) advise 
the Veteran, at least in general terms, 
of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include 
Diagnostic Codes 5256, 5257, 5260 and 
5261.  
The Veteran should also be advised of 38 
C.F.R. § 4.71, Diagnostic Code 5003 
(arthritis) and VAOPGCPREC 23-97 and 
VAOPGCREC 9-98, which pertain to the 
potential for separate ratings for 
arthritis with painful or limitation of 
motion and instability; and VAOPGCPREC 
9-04, which potentially allow for 
separate ratings under 38 C.F.R. § 
4.71a, DC Code 5260 and DC for 
limitation of flexion and extension of  
the same joint]; (3) notify the Veteran 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes, which typically 
provide for a range in severity of a 
particular disability.  For the knee, 
the range is from 0% to 50 percent and 
there is potential for separate 
compensable ratings (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disability on appeal 
should be obtained and made part of the 
claims file.

3.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

If the claim for an increased rating is 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the cause.  
This SSOC must include a copy of all the 
diagnostic codes provided in the VCAA 
notification letter to be issued and 
indicate that the evidence received since 
the December 2008 supplemental statement 
of the case was considered.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.







The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


